DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 15, 2022 has been entered. Claims 16-34 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald J. Featherstone on August 31, 2022.
The application has been amended as follows: 
There are two claim 32s is the claim set. 
Please change “32. (New) The method of claim 16,” to - - 33. (New) The method of claim 16, - -.
And change “33. (New) The method of claim 28,” to - - 34. (New) The method of claim 28, - -.

Allowable Subject Matter
Claims 16-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Pandev et al. [US 20170045356 A1] teaches a system, method and computer program product are provided for calibrating metrology tools. One or more design-of-experiments wafers is received for calibrating a metrology tool. A set of signals is collected by measuring the one or more wafers utilizing the metrology tool. 
The prior art to Zhang et al. [US 20170345140 A1] teaches a system configured to generate a simulated image from an input image. The system includes one or more computer subsystems and one or more components executed by the one or more computer subsystems. The one or more components include a neural network that includes two or more encoder layers configured for determining features of an image for a specimen.
	However, with regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of calibrating a plurality of metrology apparatuses as claimed, more specifically, the method comprising a step of encoding, using an encoder, each detected representation to provide an encoded
representation, and generating, using a decoder, a synthetic detected representation from the respective encoded representation; identify, using a classifier, a metrology apparatus from the plurality of metrology apparatuses that originates each encoded representation or each synthetic detected representation; and using the training data to simultaneously perform: a first machine learning process in which either or both of the encoder and decoder are trained to 1) minimize differences between the detected representations and corresponding synthetic detected representations, and 2) minimize a probability of the classifier correctly identifying from which metrology apparatus originates each encoded representation or each synthetic detected representation; and a second machine learning process in which the classifier is trained to maximize the probability of the classifier correctly identifying from which metrology apparatus originates each encoded representation or each synthetic detected representation, in combination with the other elements required by claim 16.
	Claims 17-34 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882